Citation Nr: 0520385	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a left knee disorder. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota in which the RO denied the benefit sought on 
appeal.  The veteran, who had active service from December 
1943 through April 1945, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The Board notes for the record that in a rating decision 
dated in October 1947, service connection for weakness of the 
left knee was denied and the veteran was notified of the 
decision that same month.  In response, the veteran submitted 
a letter dated in November 1947 that indicated his belief 
that his left knee injury was part of his claim.  The RO 
acknowledged the veteran's contention in a letter dated in 
November 1947, and informed the veteran that he had 
previously been notified that his knee condition was not 
incurred in or aggravated by his service in World War II.  
Therefore, no treatment or compensation could be authorized 
for disability resulting therefrom.  The veteran's 
representative asserted in a letter dated in December 2003 
that the veteran's November 1947 letter constituted an 
expression of disagreement that was never addressed, and this 
should be considered an open appeal.  The Board agrees with 
the representative's position and will review the veteran's 
claim de novo.  The Board notes further, that as the RO also 
adjudicated the claim on a de novo basis, there is no 
prejudice to the veteran for the Board to adjudicate the 
claim on the same basis.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)

Additionally, this case has been advanced on the Board's 
docket due to the advanced age of the veteran. 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A left knee disorder, including degenerative joint 
disease and left knee strain, was not manifested during 
service or for many years following service, and is not shown 
to be causally or etiologically related to service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letter dated June 2002.  This letter, 
provided to the veteran prior to the decision on the merits, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not the veteran or the VA bore the 
burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran provide any information or evidence in the veteran's 
possession that pertains to the claim.  

Thereafter, the veteran received the October 2002 rating 
decision and the Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  The Board 
notes that the notice was not completed before the RO 
initially denied the claim, however.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  The Board has 
considered whether a deficiency in the timing of notice 
prejudiced the ability of the claimant to prosecute the 
claim.  In this case, no prejudice arose from the timing of 
the notice.  The Board finds that the veteran and his 
representative were provided adequate time after the notice 
was accomplished through letters and the statement of the 
case to respond with additional evidence, or information 
identifying additional evidence, bearing on the claim.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the 
veteran was afforded a VA examination in order to answer the 
medical question presented in this case.  Neither the veteran 
nor his representative have made the RO or the Board aware of 
any additional evidence that needs to be obtained in 
connection with his claim.  Accordingly, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained and the case is 
ready for appellate review.

B.  Evidence

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis pertaining to the left 
knee.  In a VA examination report dated in July 1947, the 
veteran complained of periodic left knee pain.  Physical 
examination revealed that the left knee over-extended.  The 
examiner remarked that inspection and palpitation were 
otherwise negative, and diagnosed muscular weakness of the 
left knee joint.  

In a rating decision dated in October 1947, service 
connection for left knee weakness was denied on the basis 
that it was not service incurred or aggravated.  The letter 
accompanying the rating decision, also dated in October 1947, 
stated that the veteran's case file and July 1947 examination 
were relied upon in formulating the rating decision. 

In November 1947, the veteran responded to the VA's October 
1947 letter and stated that he injured his left knee in 
combat and that it was part of his compensation claim.  
Thereafter, in a letter dated in November 1947, the RO 
responded to the veteran's letter and stated that the veteran 
had been previously notified that his knee condition was not 
incurred in or aggravated by his service in World War II.  
Therefore, no treatment or compensation could be authorized 
for disability resulting therefrom.  

The veteran underwent a VA examination in August 1950, during 
which he reported that he hurt his knee in service but had no 
trouble with it at that time.  Physical examination of his 
left knee revealed no evidence of injury, swelling, 
deformity, ankylosis, crepitus, muscle spasm or atrophy.  

The veteran underwent a VA examination in August 1952, at 
which time he reported that he fell in 1944 and hit his left 
knee.  He asserted that his knee became painful when he used 
it extensively, but that there was no locking of the joint.  
The examination revealed soreness and tenderness over the 
medial meniscus area of the left knee, and he was diagnosed 
with an internal knee injury.  

In April 2002, the veteran submitted a letter to the VA in 
which he asserted that his knee injury should be service-
connected.  He stated that his knee injury causes his knee 
not to stop on center, has bothered him through the years and 
causes his left foot to slap on the ground when he walks.  

In what appears to be a private medical record dated in early 
May 2002, the veteran underwent an examination for knee pain.  
He reported chronic pain due to an injury in combat that had 
worsened over the past ten years and troubled him when 
walking.  No tingling or numbness was noted in the veteran's 
toes, and the examination revealed that the left knee had a 
slight deformity in comparison to the right knee, 
particularly at the area of the patella.  The veteran had 
good range of motion, but significant patellofemoral 
crepitus.  No medial or lateral joint line tenderness was 
noted, as were no fractures or dislocations.  X-rays showed 
early degenerative changes of the bilateral knees.  

Thereafter, also in May 2002, the veteran underwent a VA 
examination.  After examination of the veteran, the examiner 
diagnosed the veteran with a left knee strain and 
degenerative left joint disease.  The VA examination report 
indicates that the examiner was not provided the veteran's 
service medical records.  

In August 2002, the RO requested that the VA examiner 
supplement his opinion as to whether it was "at least likely 
as not that the veteran's current left knee condition is 
related to his reported combat injury or more likely age 
related."  A note in the file dated the same month indicates 
that the veteran's claims file was to be sent to the examiner 
to provide an answer to this specific question.  The examiner 
responded in an addendum dated in September 2002 that it was 
his opinion that the veteran's current left knee degenerative 
disease was related to his age as evidenced by his lack of 
treatment for his left knee problem.   

In a statement of the veteran's representative dated in July 
2004, the veteran requested a new VA examination on the basis 
that the RO's request for an addendum statement was made in a 
leading and malicious manner; one that would guide the 
examiner to provide an easier opinion that the veteran's 
disability was more likely age related.  

C.   Law and Analysis 

The veteran contends he is entitled to service connection for 
residuals of a left knee injury.  Applicable law provides 
that service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While viewing the evidence 
in the light most favorable to the veteran, the Board finds 
that the more persuasive and credible evidence in this case 
does not support the assertion that the veteran's current 
knee disorders are related to the veteran's service.  

A review of the evidence of record discloses that service 
medical records contain no evidence of complaints, treatment 
or diagnosis pertaining to a knee injury or residuals of a 
knee injury.  In this regard, physical examinations performed 
around the time of the veteran's separation from service 
contain no pertinent history or defects or abnormalities of 
his left knee.  Nevertheless, the veteran's service records 
reflect that he participated in combat and engaged in combat 
with the enemy.  In the case of any veteran who engaged in 
combat with the enemy, the VA will accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service and, to that 
end, the VA will resolve reasonable doubt in the veteran's 
favor. 38 U.S.C.A. § 1154(b).  As such, the Board presumes 
that the veteran did sustain a knee injury in combat while 
serving in World War II.

However, in order to warrant service connection there must be 
medical evidence of a current disability and an opinion 
establishing a nexus between the current disability and the 
in-service injury.  While the veteran has been currently 
diagnosed with degenerative joint disease and a left knee 
strain, none of the medical evidence to date establishes a 
link between the veteran's in-service knee injury and these 
conditions.  

The veteran's prior VA examinations do not provide a basis 
for a nexus between his current conditions and his knee 
injury.  Specifically, the veteran's July 1947 examination 
revealed that the left knee over-extended, but inspection and 
palpitation were otherwise negative.  The veteran's August 
1950 examination of the left knee revealed no evidence of 
injury or swelling, deformity, ankylosis, crepitus, muscle 
spasm or atrophy.  He also stated during that examination 
that he did not have any trouble with his knee at that time.  
The record on appeal does not contain any medical evidence of 
treatment or diagnosis from September 1952 until May 2002.  

The veteran's private examination in May 2002 noted a slight 
deformity of the left knee in comparison to the right, 
particularly at the area of the patella, but the veteran had 
good range of motion without medial or lateral joint line 
tenderness.  
X-rays showed early degenerative changes to the bilateral 
knees.  

Additionally, the veteran's VA examination revealed a 
diagnosis of a left knee strain and degenerative left joint 
disease related to the veteran's age rather than his injury 
as evidenced by lack of treatment for the injury.  No 
tenderness to palpitation along the lateral aspect of the 
knee joints bilaterally was noted.  Range of motion was 
reported as zero to 135 degrees bilaterally.  While the 
veteran's representative asserts that the VA examiner's 
opinion was biased by the RO's August 2002 request, no 
evidence of this allegation appears in the record, 
particularly since the examiner's opinion is supported not 
only by the lack of continuity of treatment, but also by two 
(2) sets of x-rays that show early degenerative changes of 
the bilateral knees, not just of the left knee as might be 
suspected if the degenerative joint disease were the result 
of a traumatic injury.  

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against the 
veteran's claim for service connection for a left knee 
disorder, for the reasons discussed above.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable. 
See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


